DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 

Claims 1 to 10 are presented for examination.  The amendment filed 1-4-2022 cancelled claims 1 and 3.
Allowable Subject Matter
Claims 2 and 4 to 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches a method and an apparatus for receiving a broadcast signal that is timed interleave and deinterleave.  For instance, Baek et al. (USPAP 2017/0118053) one such example of prior art made of record teaches a method and an apparatus for receiving broadcast signals and providing broadcast services wherein the received signal is forward error correction (FEC) coded, timed interleaved and deinterleave and modulated; however, the prior art made of record fails to teach or fairly suggest or render obvious the novel element of the instant invention.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of an apparatus and a method for time deinterleaving comprising: “wherein the convolutional delay line reads only data cells except for virtual cells from the twisted block interleaver, and wherein after each row of the data cells is written from the twisted block interleaver, the convolutional delay line generates new virtual cells prior to switches moving to a next branch.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al.	(USPAP 2017/0013026) discloses a broadcast transmission method and a reception method with a hybrid time interleaver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Shelly A Chase/Primary Examiner, Art Unit 2112